DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the filing of Application #15/710,891, originally filed on 09/21/2017, and in response to applicant’s filing of an Appeal Brief on 02/19/2021.  This application claims priority to Provisional Application #62/398,092, filed on 09/22/2016.    
Claims 1, 3-13, 15, 17-18, and 20 are now pending and have been examined.
Claims 2, 14, 16, and 19 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 3-13, 15, 17-18, and 20 are allowed.


The claimed invention teaches systems for identifying potential service needs of a vehicle, alerting the driver and user of a navigation system, and suggesting nearby locations that can both provide the service need and fulfill a characteristic dynamically inputted by the user.  First, a navigation device receives an input from the sensors of a vehicle that the vehicle is either low on gas or low on tire pressure.  Upon receiving this input, the car prompts the vehicle occupant to input a desired characteristic of a service provider that can address the potential service need, such as one that has a bathroom, a clean service provider, or one that has food service.  Based on both the service need and the user input as well as user current location determined by GPS, the device lists potential service 
The closest prior art, Bill, Pre-Grant Publication No. 2007/0010942 A1, teaches a navigation system that contains sensors to detect vehicle needs such as the car being low on gas.  Based on the need, the navigation system suggests service providers in the route ahead.  Upon selection of a vehicle occupant of one of the suggestions, the service provider is set as a waypoint in the navigation system.  Further, after the experience the user is surveyed to see if the service provider provided good service and if the wait time is long, and this data is used for further futures suggestions.  Bill, however, does not include an additional ability for the user/driver to enter an additional characteristic of the service provider based on their own need or preference, such as a clean provider or one with a bathroom.  Further, such a secondary dynamic prompt to the user of any kind does not occur.  Akavaram, et al., Pre-Grant Publication No. 2016/0117926 A1 teaches a navigation system that allows users to find a parking spot.  Users can enter characteristics of the parking spot ahead of time, such as a safe parking spot.  Then, the system finds the user a spot based on both availability and type of spot needed as well as the pre-determined characteristics.  However, Akavaram does not include an additional ability for the user/driver to enter an additional characteristic of the service provider based on their own need or preference, such as a clean provider or one with a bathroom.  Further, such a secondary dynamic prompt to the user of any kind does not occur.  Li, et al., Pre-Grant Publication No. 2011/0087427 A1 teaches a navigation system in which the user is given various options for a service provider such as a restaurant in the route or nearby area ahead.  The options include ratings for these service providers based on past experiences of others, including such as wait times. Li, however, does not include an additional ability for the user/driver to enter an additional characteristic of the service provider based on 

Independent claims 1, 13, and 18 comply with 35 U.S.C. 101.  The claims are directed to systems comprising a device.  While there is no specific recitation in the specification of the specific components of the “system,” paragraphs [0012] and [0031]-[0034] of the specification clearly describe components of the claimed system that would require the system to include at least a processor and memory as well as some kind of interface and location technology.  Further, the listed patents incorporated by reference clearly show the system as including such components.  Therefore, the systems are interpreted as apparatuses.  An apparatus is a statutory category for patentability.  

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims are directed to an organization of human activity, namely advertising, as well as a mental process.  The claims use service need data, location data, and user-preference data to select and display advertised service provider suggestions. A human operator in person-person or telephone communication with a user either in the vehicle or outside of the vehicle could provide suggestions to the driver of the vehicle based on the same data points.  For example, the OnStar system interfaces a live human operator with a driver in times of need, and the same could be done in person by such as a hired concierge.

Per Step 2A, Prong 2 of the analysis, the abstract idea is integrated into a practical application.  The use of three combined technologies, namely sensors that detect a service need, a navigation system that is able to dynamically prompt the user via an interface for service provider characteristics which allows the user’s current secondary needs to be met, which would not always be possible with pre-determined settings since the user cannot always anticipate a sudden need such as a bathroom, and the navigation system also able to use location technology, and the use of the navigation system to set  waypoint automatically for a destination, all allow for almost contactless service for the user who only needs to make a couple of selections on the interface to have a prior unknown service need met, a secondary need or desire for a characteristic met, and have their destination set.  Therefore, the use of the combined technologies integrate the abstract idea into a practical application that goes beyond simply suggesting a service provider based on data points, and the particular technologies used are integral to the performing of the steps of the invention.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 2 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.